FILED
                            NOT FOR PUBLICATION
                                                                            MAY 22 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SULAKHAN SINGH,                                  Nos. 15-72259
                                                      16-70119
              Petitioner,
                                                 Agency No. A077-823-351
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 18, 2018**
                              San Francisco, California

Before: N.R. SMITH and FRIEDLAND, Circuit Judges, and LYNN,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concluded that this case was suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
      Sulakhan Singh, a native and citizen of India, petitions for review of

decisions of the Board of Immigration Appeals (BIA) (1) denying his first motion

to reopen based on materially changed circumstances and (2) denying his second

motion to reopen based on materially changed circumstances and ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

1.    The BIA did not abuse its discretion in denying Singh’s first motion to

reopen based on materially changed circumstances. See Malty v. Ashcroft, 381
F.3d 942, 945 (9th Cir. 2004). Singh failed to establish a material change of

circumstances in India that would establish that he could not internally relocate.1

Although Singh presented credible evidence that the police continue to look for

him in his home village, he failed to present evidence that he would be persecuted

in the locations the BIA identified that he could reasonably relocate.

2.    The BIA did not abuse its discretion in denying Singh’s second motion to

reopen based on materially changed circumstances and ineffective assistance of

counsel. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir. 2003). Singh did

not present sufficient evidence of materially changed circumstances to establish he



      1
        Singh admits in his opening brief that there was insufficient evidence to
grant the first motion to reopen.
                                          2
could not internally relocate. None of his submitted documents suggest that the

government is looking for Singh outside of his village. Singh presented no

evidence of an individualized threat to persecute him outside of his village that

would establish a prima facie case. Thus, Singh’s prior counsel’s failure to address

internal relocation in the first motion to reopen was not prejudicial.

      PETITIONS FOR REVIEW DENIED.




                                           3